Citation Nr: 9922897	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether severance of service connection for injuries 
sustained by the veteran on September 3, 1985, effectuated by 
a September 1994 administrative decision, was proper.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
May 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  


REMAND

The Board notes that in document captioned "Notice of 
Disagreement" received from the veteran in January 1996 the 
veteran intimated that he wished the severance postponed 
until he could have a fail and impartial hearing.  The Board 
recognizes that the veteran failed to appear for a personal 
hearing that was scheduled in September 1995.  However, the 
Board is of the view that the veteran should be provided 
another opportunity to clarify as to whether he desires 
another personal hearing prior to a determination in this 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that 
he clarify as to whether he desires a 
personal hearing.  If the veteran 
responds in the affirmative, the RO 
should take the appropriate actions in 
that regard.  

2.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the record contains 
all requested information.  Stegal v. 
West, 11 Vet. App. 268 (1998).  In light 
of the additional evidence obtained 
pursuant to the requested development, 
the RO should reevaluate the claim on 
appeal.   

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










